 

Exhibit 10.28

2018 STOCK PLAN FOR

NON-EMPLOYEE DIRECTORS OF RESIDEO TECHNOLOGIES, INC.

AMENDED AND RESTATED RESTRICTED STOCK UNIT AGREEMENT

This AMENDED AND RESTATED RESTRICTED STOCK UNIT AGREEMENT (as amended and
restated, this “Agreement”) is entered into effective as of January 6, 2020 (the
“Effective Date”) between Resideo Technologies, Inc. (the “Company”) and Niccolo
De Masi (“Director”) and amends and restates the terms and conditions of the
original Restricted Stock Unit Agreement entered into effective as of November
16, 2018 (the “Original Award Date”) between the Company and Director.

 

1.

Grant of Award. The Company has granted you 11,157 Restricted Stock Units, as of
the Original Award Date, subject to the terms of this Agreement and the terms of
the 2018 Stock Plan for non-Employee Directors of Resideo Technologies, Inc.
(the “Plan”). The Company will hold the Restricted Stock Units in a bookkeeping
account on your behalf until they become payable or are forfeited or cancelled.

 

2.

Rights as a Shareholder. You shall have no rights as a stockholder of the
Company with respect to any Shares of Common Stock covered by or relating to the
Restricted Stock Units until such Shares are actually delivered to you. For
purposes of clarification, you shall not have any voting or dividend rights with
respect to the Shares of Common Stock underlying the Restricted Stock Units
unless and until such Shares are actually delivered to you.

 

3.

Dividend Equivalents. Except as otherwise determined by the Committee, in its
sole discretion, you will earn Dividend Equivalents in an amount equal to the
value of any ordinary cash or Common Stock dividends paid by the Company upon
one Share of Common Stock for each unvested Restricted Stock Unit, which may be
credited in cash or Common Stock as determined by the Committee in such manner
as the Committee may determine from time to time and will be subject to the same
vesting provisions as apply to the Restricted Stock Units to which such Dividend
Equivalents relate.

 

4.

Payment Amount. Each Restricted Stock Unit represents one (1) Share of Common
Stock.

 

5.

Vesting. Except in the event of the termination of your directorship due to
death, the incurrence of a Disability or an Involuntary Termination (as defined
in Section 9), or the occurrence of a Change in Control, the Restricted Stock
Units will vest as provided on the attached Vesting Schedule Table (each, a
“Scheduled Vesting Date”), which is incorporated into, and made a part of, this
Agreement. Each applicable vesting date of all or any portion of this Award,
including but not limited to Scheduled Vesting Dates, shall be referred to
herein as a “Vesting Date”.

 

6.

Form and Timing of Payment. Vested Restricted Stock Units will be redeemed
solely for Shares. Payment of vested Restricted Stock Units will be made as soon
as practicable following the applicable Vesting Date but in no event later than
two and one-half (2-1/2) months following the end of the calendar year in which
the applicable Vesting Date occurs. As determined by the Company in its sole
discretion prior to the vesting date, any fractional Shares may be paid in cash
or rounded up or down to the nearest whole Share.

 

US.126156929.01

1

 

--------------------------------------------------------------------------------

 

 

7.

Termination of Directorship. If you cease to be a director of the Company prior
to the final Scheduled Vesting Date for any reason other than your death,
Disability or Involuntary Termination, any Restricted Stock Units that have not
vested as of the date of the termination of your directorship will immediately
be forfeited, and your rights with respect to these Restricted Stock Units will
end.

 

8.

Death or Disability. Prior to the final Scheduled Vesting Date, if you cease to
be a director of the Company because of your death or Disability, any vesting
restrictions on Restricted Stock Units will lapse, and payment will be made in
accordance with Section 6. If you die (i) before the final Scheduled Vesting
Date and (ii) on or after an Involuntary Termination, any vesting restrictions
on Restricted Stock Units will lapse, and payment will be made in accordance
with Section 6. If you are deceased, the Company will make a payment to your
estate only after the Committee has determined that the payee is the duly
appointed executor or administrator of your estate.

 

9.

Involuntary Termination.  Prior to the final Scheduled Vesting Date, if you
incur an involuntary termination of service pursuant to the terms of that
certain Separation Agreement and Release to be entered into by you and the
Company (such agreement, the “Separation Agreement” and such involuntary
termination of service in accordance with the terms and conditions of this
Section 9, an “Involuntary Termination”), and you execute the Separation
Agreement in accordance with its terms, then your unvested Restricted Stock
Units will continue to vest in accordance with the terms of this Agreement,
provided that on each applicable Scheduled Vesting Date you are in compliance
with each of the terms and conditions of both this Agreement and the Separation
Agreement.

 

10.

Change in Control. Notwithstanding anything herein to the contrary, in the event
of a Change in Control (as defined in the Plan), Restricted Stock Units that
have not vested or terminated as of the date of Change in Control will
immediately vest.

 

11.

Withholdings. The Company shall have the power and the right to deduct or
withhold, or require you to remit, prior to any issuance or delivery of Shares
underlying Restricted Stock Units, an amount sufficient to satisfy taxes imposed
under the laws of any country, state, province, city or other jurisdiction,
including but not limited to income taxes, capital gain taxes, transfer taxes,
and social security contributions, and National Insurance Contributions, that
are required by law to be withheld as determined by the Company.

 

12.

Transfer of Award. You may not transfer the Restricted Stock Units or any
interest in such Units except by will or the laws of descent and distribution or
except as otherwise permitted by Section 12 of the Plan. Any other attempt to
dispose of your interest will be null and void.

 

13.

Restrictions on Payment of Shares. Payment of Shares for your Restricted Stock
Units is subject to the conditions that, to the extent required at the time of
settlement, (i) the Shares underlying the Restricted Stock Units will be duly
listed, upon official notice of redemption, upon the New York Stock Exchange,
and (ii) a Registration Statement under the Securities Act of 1933 with respect
to the Shares will be effective. The Company will not be required to deliver any
Common Stock until all applicable federal and state laws and regulations have
been complied with and all legal matters in connection with the issuance and
delivery of the Shares have been approved by counsel for the Company.

 

US.126156929.01

2

 

--------------------------------------------------------------------------------

 

 

14.

Adjustments. Any adjustments to the Restricted Stock Units will be governed by
Section 9 of the Plan.

 

15.

Disposition of Securities. By accepting the Award, you acknowledge that you have
read and understand the Company’s policy, and are aware of and understand your
obligations under applicable securities laws in respect of trading in the
Company’s securities. The Company will have the right to recover, or receive
reimbursement for, any compensation or profit you realize on the disposition of
Shares received for Restricted Stock Units to the extent that the Company has a
right of recovery or reimbursement under applicable securities laws.

 

16.

Plan Terms Govern. The vesting and redemption of Restricted Stock Units, the
disposition of any Shares received for Restricted Stock Units, the treatment of
gain on the disposition of these Shares, and the treatment of Dividend
Equivalents are subject to the provisions of the Plan and any rules that the
Committee may prescribe. The Plan document, as may be amended from time to time,
is incorporated into this Agreement. Capitalized terms used in this Agreement
have the meaning set forth in the Plan, unless otherwise stated in this
Agreement. In the event of any conflict between the terms of the Plan and the
terms of this Agreement, the Plan will control. By accepting the Award, you
acknowledge that the Plan and the Plan prospectus, as in effect on the date of
this Agreement, have been made available to you for your review.

 

17.

Personal Data.

 

a.

By entering into this Agreement, and as a condition of the grant of the
Restricted Stock Units, you acknowledge that your personal data is collected,
used, and transferred in view of the performance of this Agreement as described
in this Section 17, which is to the full extent permitted by and in full
compliance with applicable law.

 

b.

You understand that the Company holds, by means of an automated data file,
certain personal information about you, including, but not limited to, name,
home address and telephone number, date of birth, social insurance number,
salary, nationality, job title, any shares or directorships held, details of all
Restricted Stock Units or other entitlement to shares awarded, canceled,
exercised, vested, unvested, or outstanding in your favor, for the purpose of
managing and administering the Plan (“Data”).

 

c.

You understand that part or all of your Data may be also collected, used, or
held by the Company or its subsidiaries or affiliates (“Affiliates”) for the
purposes of managing and administering this award or any previous
award/incentive plans. Specifically, your Data is transferred to, and/or
collected, used, or held by the Corporate Executive Compensation Department, the
Company’s senior executives (e.g., SVP-HR, CEO, Corporate Secretary’s office),
the Committee, the Committee’s compensation consultant, and Morgan Stanley. The
Company stores your Data for this purpose until the last vesting date described
in this Agreement.

 

US.126156929.01

3

 

--------------------------------------------------------------------------------

 

 

d.

You understand that the Company and its Affiliates will transfer Data among
themselves as necessary for the purposes of implementation, administration, and
management of your participation in the Plan, and that the Company or its
Affiliates may transfer data among themselves, and/or each, in turn, further
transfer Data to any third parties assisting the Company in the implementation,
administration, and management of the Plan (the “Data Recipients”).

 

e.

You understand that the Company or its Affiliates, as well as the Data
Recipients, are or may be located in your country of residence or elsewhere,
such as the United States. You authorize the Company or its Affiliates, as well
as the Data Recipients, to receive, possess, use, retain, and transfer Data in
electronic or other form, for the purposes of implementing, administering, and
managing your participation in the Plan, including any transfer of such Data, as
may be required for the administration of the Plan and/or the subsequent holding
of Shares on your behalf, to a broker or third party with whom the Shares may be
deposited.

 

f.

You understand that you may show your opposition to the processing and transfer
of your Data, and, may at any time, review the Data or request that any
necessary amendments be made to it. To exercise your data privacy rights, refer
to the Company’s Data Privacy Global Policy located at
https://resideoinc.sharepoint.com/sites/FrontDoor/GlobalPolicyManual/Global%2
0Policy%20Manual/2006%20-%20Data%20Privacy%20-%20LEG%20-%20EN. pdf

 

g.

As soon as your Data is transferred to a third party Data Recipient (e.g.,
Morgan Stanley or the Committee’s compensation consultant), (i) the Data
Recipient becomes responsible for this Data (as a data controller), (ii) the
Data will be subject to the Data Recipient’s privacy statements and notices,
(iii) the Company and its Affiliates will no longer be responsible for the
transferred Data, and (iv) you should refer to the Data Recipient’s statements
and notices about its data protection policies and practices.

 

18.

Discretionary Nature and Acceptance of Award. By accepting this Award, you agree
to be bound by the terms of this Agreement and acknowledge that:

 

a.

The Company is granting your Restricted Stock Units, and this Agreement is not
derived from any preexisting labor relationship between you and the Company, but
rather from a mercantile relationship.

 

b.

The Company may administer the Plan from outside your country of residence and
United States law will govern all Restricted Stock Units granted under the Plan.

 

c.

Benefits and rights provided under the Plan do not constitute regular or
periodic payments.

 

US.126156929.01

4

 

--------------------------------------------------------------------------------

 

 

19.

Limitations. Payment of your Restricted Stock Units is not secured by a trust,
insurance contract or other funding medium, and you do not have any interest in
any fund or specific asset of the Company by reason of this Award or the account
established on your behalf.

 

20.

Incorporation of Other Agreements. This Agreement and the Plan constitute the
entire understanding between you and the Company regarding the Restricted Stock
Units. This Agreement supersedes any prior agreements, commitments or
negotiations concerning the Restricted Stock Units. All capitalized terms used
and not defined herein shall have the meaning given to such terms in the Plan.

 

21.

Severability. The invalidity or unenforceability of any provision of this
Agreement will not affect the validity or enforceability of the other provisions
of the Agreement, which will remain in full force and effect. Moreover, if any
provision is found to be excessively broad in duration, scope or covered
activity, the provision will be construed so as to be enforceable to the maximum
extent compatible with applicable law.

 

22.

Governing Law. The Plan, this Agreement, and all determinations made and actions
taken under the Plan or this Agreement shall be governed by the internal
substantive laws, and not the choice of law rules, of the State of Delaware and
construed accordingly, to the extent not superseded by applicable federal law.

 

23.

Agreement Changes. The Company reserves the right to change the terms of this
Agreement and the Plan without your consent to the extent necessary or desirable
to comply with the requirements of Section 409A of the Code, the Treasury
regulations and other guidance thereunder.

 

24.

Acknowledgements and Acceptance. You agree that: (i) you have carefully read,
fully understand and agree to all of the terms and conditions described in this
Agreement, the Plan, the Plan’s prospectus and all accompanying documentation;
and (ii) you understand and agree that this Agreement and the Plan constitute
the entire understanding between you and the Company regarding the Restricted
Stock Units, and that any prior agreements, commitments or negotiations
concerning the Restricted Stock Units are replaced and superseded.

To retain this Award, you must accept it by signing the Agreement below and, by
signing this Agreement, you will be deemed to consent to the application of the
terms and conditions set forth in this Agreement and the Plan. Return the signed
Agreement to Steve Kelly, Chief Human Resources Officer.  

 

/s/ Niccolo De Masi

Niccolo De Masi

 

January 6, 2020

 

 

 

US.126156929.01

5

 

--------------------------------------------------------------------------------

 

Vesting Schedule Table

 

Scheduled Vest Date

Units Vested (Quantity)

November 16, 2021

5,578

November 16, 2022

5,579

 

 

US.126156929.01

 

 